Citation Nr: 1138115	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION


The Veteran had active service from May 1968 to November 1988.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The certificate of death indicates that the Veteran died on December [redacted], 2005, and the immediate cause of death was pancreatic cancer.  

The Veteran's service separation form shows that his military occupation specialty was a Photo Reon/Electrical-Optical Sensor for five years and six months.  The Veteran's service medical records show that he coughed up blood in June 1980 after being exposed to chemicals in a gas chamber.  The Veteran was assessed with hemoptysis - chemical irritation.  

The appellant claims that the Veteran was exposed to toluene and methyl ethyl ketone while working on the Airborne Video Tape Recorder and Cockpit Television Sensors (camera) on F-16 aircraft at Mac Dill Air Force Base and in an enclosed facility for aircraft repair.  The appellant claim that exposure caused the Veteran's pancreatic cancer.  Two statements from fellow Airmen who worked with the Veteran while serving in the Air Force indicate that the use of toluene and methyl ethyl ketone were required as part of their career field in the service.  Those chemicals were used for the repair and overhaul for the Airborne Video Recorder and Cockpit Television Sensors (camera).  The Airmen indicated that they were required to handle and be exposed to those chemicals in order to perform their duties.  

A medical opinion was not obtained in order to determine whether the cause of the Veteran's death was related to his military service.  In order to properly assess the appellant's claim an opinion should be obtained.

In addition, the file contains no medical or treatment records following service.  On remand, those records, including the records of Melech Hospice House, the treatment facility listed on the death certificate, should be sought.

Also, new evidence has been received since the statement of the case and a supplemental statement of the case that considers that evidence is needed.  38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the appropriate releases for any medical facilities who treated the Veteran for pancreatic cancer prior to his death, to include the Melech Hospice House.  Request those records and associate them with the claims file.

2.  Arrange for the appropriate VA medical doctor specialist to review the entire record.  The reviewer should, based on established medical principles, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that pancreatic cancer was related to the Veteran's military service, including treatment for chemical exposure in service and exposure to toluene and methyl ethyl ketone.  A complete rationale for the opinion should be included.  

3.  Then, readjudicate the claim.  If action remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

